Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct species:a) Species I: a pin lifting device 10 having a coupling 32 linearly movable by an adjusting mechanism (drive unit 12 rotating externally threaded rod 13 to linearly move internally threaded non-rotating adjusting element (slide) 14); the slide 14 of the adjusting mechanism is directly coupled to a first part 21 of an insulating component 20; a second part 22 of the insulating component 20 is fixed to the drive part 11; shown in Figs. 2a-2b.b) Species II: a pin lifting device 40 having a coupling 32 linearly movable by an adjusting mechanism (drive unit 12 a linear movable (non-rotating) push rod adjusting element 44); the push rod adjusting element 44 is directly connected to a coupling element 41; a fixing element 42 is fixed to the drive part 11; shown in Figs. 3a-3b.c) Species III: a pin lifting device 50 having an adjusting element (slide) 54; an intermediate sleeve 51 that encloses the upper part of a threaded spindle 53 physically separating both the spindle 53 and the slide 54 from the coupling 58; bellows 55 inside the coupling part compressed when the pin 59 is extended; shown in Figs. 4a-4b and Fig. 5.The species are independent or distinct because of different adjusting elements in lifting mechanisms and location of the insulating components relative to the adjusting elements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); b) the inventions have acquired a separate status in the art in view of their different classification; (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAHDI H NEJAD/               Primary Examiner, Art Unit 3723